UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4291


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN CALVIN BROWN, III,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:08-cr-00388-JAB-1)


Submitted:   April 21, 2011                   Decided:   May 4, 2011


Before WILKINSON, NIEMEYER, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jenifer Wicks, LAW OFFICES OF JENIFER WICKS, Washington, D.C.,
for Appellant.    John W. Stone, Jr., United States Attorney,
Robert   M.   Hamilton,   Assistant   United States  Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John Calvin Brown, III, pled guilty to possession with

intent to distribute seventy-nine grams of crack cocaine, 21

U.S.C.    § 841(a)(1)       (2006),        and    possession         of    a    firearm       in

furtherance      of     a      drug        trafficking         offense,         18     U.S.C.

§ 924(c)(1)(A) (2006).            He appeals, claiming, first, that his

guilty plea was invalid because the district court failed to

adequately     review    the     elements         of    the    offense      and      that    the

factual     basis     was    insufficient              to   support       the     §    924(c)

conviction.      Second, Brown asserts that the Government engaged

in prosecutorial misconduct.               Finding no error, we affirm.

              We have reviewed the record, including the transcript

of Brown’s Fed. R. Crim. P. 11 hearing, and find that there were

no   errors    with    respect        to    the    Rule       11   plea    colloquy         that

affected    Brown’s     substantial          rights.           See   United       States      v.

Hairston, 522 F.3d 336, 341 (4th Cir. 2008).                              During the plea

hearing, the district court informed Brown of the nature of the

charges, the maximum penalties he faced, and all of the rights

he was giving up by pleading guilty, and found that Brown was

competent      and    entering     his       plea       voluntarily.            The    record

discloses that Brown was adequately advised of the elements of

each of the offenses that the Government would have to prove if

he were to go to trial.           We also find the evidence presented in

the factual basis to be sufficient to support Brown’s conviction

                                             2
under § 924(c)(1)(A).     See United States v. Perry, 560 F.3d 246,

254 (4th Cir. 2009), cert. denied, 130 S. Ct. 177 (2009).

           Second, Brown claims that the Government engaged in

prosecutorial     misconduct   because   the   prosecuting   attorney   was

not licensed.      We find that Brown has failed to establish a

violation of his constitutional right to due process of law or

prejudice warranting reversal of the district court’s judgment

arising from the fact that the Government’s attorney had had his

license to practice law suspended.

           Accordingly,    we    affirm    Brown’s     conviction.       We

dispense   with    oral   argument   because     the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                     3